Exhibit 10.119

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT executed April 4, 2020 and effective as of the 15th day of
January 2020, by and between AMERICAN OUTDOOR BRANDS CORPORATION, a Nevada
corporation (“Employer”), and MARK P. SMITH (“Employee”).

WHEREAS, Employer desires to employ Employee as Co-President and Co-Chief
Executive Officer, and Employee desires to accept such employment, upon the
terms and conditions contained herein.

Employer plans to spin-off (the “Separation”) its outdoor products and
accessories business to a company now called American Outdoor Brands Spin Co.
(“OP&A”) but whose name will be changed to American Outdoor Brands, Inc. in
connection with the Separation. Employee will be the sole President and Chief
Executive Officer of Employer upon the Separation.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:

 

  1.

Employment.

Employer hereby employs Employee, and Employee hereby accepts such employment,
as Co-President and Co-Chief Executive Officer of Employer and of such
subsidiaries of Employer as Employer shall designate and in such other
capacities and for such other duties and services as shall from time to time be
mutually agreed upon by Employer and Employee. Employee shall report to the
Board of Directors of Employer.

 

  2.

Full Time Occupation and Other Activities.

Employee shall devote Employee’s entire business time, attention, and efforts to
the performance of Employee’s duties under this Agreement; shall serve Employer
faithfully and diligently; and shall not engage in any other employment or other
business activities while employed by Employer. The foregoing limitations shall
not be construed as prohibiting Employee from serving as a director of one or
more companies provided that (a) such company does not compete, directly or
indirectly, with Employer; (b) participation on the board of such company does
not significantly interfere with the performance of Employee’s responsibilities
under this Agreement; (c) participation on the board of such company will not
adversely affect the reputation of Employer; (d) such company shall maintain a
policy of directors’ and officers’ liability insurance covering Employee on such
terms and conditions and at a level of coverage that the Board of Directors of
Employer determines to be reasonable for a company of such size; and (e) such
company shall enter into an agreement to indemnify Employee, to the fullest
extent permissible under applicable law, for expenses and damages in connection
with claims against Employee in connection with service as a director of such
company. In addition, the foregoing limitations shall not prohibit Employee from
participating in or having an interest in a company as long as it does not
interfere with Employee’s duties under this Agreement.



--------------------------------------------------------------------------------

  3.

Compensation and other Benefits During Term of Employment.

(a)    Base Salary. Effective on January 15, 2020, Employer shall pay to
Employee a base salary of $500,000 per annum to be paid in equal monthly
installments, or in such other periodic installments upon which Employer or a
designated committee of the Board of Directors and Employee or a designated
committee of the Board of Directors shall mutually agree. By action and in the
sole discretion of the Board of Directors of Employer or a designated committee
of the Board of Directors, the base salary will be subject to annual review and
may be increased based on performance of Employer and Employee.

(b)    Bonus. Employee shall be eligible to participate in executive
compensation programs maintained by Employer for its executive personnel.
Employee also shall be eligible to receive an annual bonus in such an amount, if
any, determined by the Board of Directors of Employer or such committee of the
Board of Directors as may be designated by the Board of Directors based upon
achievement of performance goals and any other such factors as may be deemed
relevant by the Board of Directors or committee thereof, which bonus opportunity
shall not be less than 100% of base salary nor more than 200% of base salary
beginning in fiscal 2021 and which bonus opportunity for fiscal 2020 shall be
based on a salary of $500,000 per annum and be calculated on a pro rata basis
for the periods of fiscal 2020 prior to and after which Employee became the
Co-President and Co-Chief Executive Officer.

(c)    Stock-Based Compensation and Awards. Employee may receive annual or
periodic stock-based compensation awards, with the amount of such awards granted
and the terms and conditions thereof to be determined from time to time by and
in the sole discretion of the Board of Directors of Employer or a committee
thereof.

(d)    Fringe Benefits. Employee shall receive a car allowance of $1,500 per
month. Employee also shall be entitled to participate in any group insurance,
pension, retirement, vacation, expense reimbursement, and other plans, programs,
and benefits approved by the Board of Directors or a committee designated by the
Board of Directors and made available from time to time to executive employees
of Employer generally during the term of Employee’s employment hereunder. The
foregoing shall not obligate Employer to adopt or maintain any particular plan,
program, or benefit.

(e)    Vacation. Employee shall be entitled to a paid vacation in accordance
with the applicable policies of Employer in effect from time to time, but not
less than four weeks of paid vacation per annum.

(f)    Reimbursement for Business Expenses. Employer shall reimburse Employee
for all travel, entertainment, and other ordinary and necessary business
expenses incurred by Employee in connection with the business of Employer and
Employee’s duties under this Agreement. The term “business expenses” shall not
include any item not deductible in whole or in part by Employer for federal
income tax purposes. To obtain reimbursement, Employee shall submit to Employer
receipts, bills, or sales slips for the expenses incurred. Reimbursements shall
be made by Employer monthly within 10 days of presentation by Employee of
evidence of the expenses incurred.

 

2



--------------------------------------------------------------------------------

(g)    Key Person Insurance. Employer (or a committee designated by the Board of
Directors) and Employee from time to time shall consider a mutually acceptable
plan to reimburse Employee for the reasonable premiums (and taxes incident
thereto) for a key person term-insurance policy on the life of Employee with
such beneficiaries as Employee shall select.

 

  4.

Term of Employment.

(a)    Employment Term. The term of this Agreement shall be for a period
commencing as of January 15, 2020 and continuing until terminated pursuant to
Section 4(b) below.

(b)    Termination Under Certain Circumstances. Notwithstanding anything to the
contrary herein contained:

(i)    Death. Employee’s employment shall be automatically terminated, without
notice, effective upon the date of Employee’s death.

(ii)    Disability. If Employee shall fail, for a period of more than 60
consecutive days, or for 90 days within any 180-day period, to perform any of
Employee’s duties under this Agreement as the result of illness or other
incapacity, Employer, at its option and upon written notice to Employee, may
terminate Employee’s employment effective on the date of that notice.

(iii)    Unilateral Decision of Employer. Employer, at its option, upon written
notice to Employee, may terminate Employee’s employment effective on the date of
that notice.

(iv)    Unilateral Decision by Employee. Employee, at Employee’s option and upon
written notice to Employer, may terminate Employee’s employment effective on the
date of that notice.

(v)    Certain Acts. If Employee engages in an act or acts involving a crime,
moral turpitude, fraud, or dishonesty, or if Employee willfully violates in a
material respect Employer’s Corporate Governance Guidelines, Code of Conduct, or
Code of Ethics for the CEO and Senior Financial Officers, including, without
limitation, the provisions thereof relating to conflicts of interest or related
party transactions, Employer, at its option and upon written notice to Employee,
may terminate Employee’s employment effective on the date of that notice,
provided that Employer may not terminate Employee pursuant to this provision for
a violation of Employer’s guidelines or policies unless Employer has first
delivered a written demand to Employee that specifically identifies the
violation and Employee has failed to cure the violation within 30 days after
receiving such written notice.

(vi)    Change in Control. In the event of a “Change in Control” of Employer (as
defined below), Employee, at Employee’s option and upon written notice to
Employer, may terminate Employee’s employment effective on the date of the
notice (which shall not constitute a unilateral decision by Employee under
Section 4(b)(iv) above) unless (A) the provisions of this Agreement remain in
full force and effect as to Employee and (B) Employee suffers no reduction in
Employee’s status, duties, authority, or compensation following such

 

3



--------------------------------------------------------------------------------

Change in Control, provided that Employee will be considered to suffer a
reduction in Employee’s status, duties, authority, if, after the Change in
Control, (1) Employee is not the chief executive officer of the company that
succeeds to the business of Employer, (2) such company’s common stock is not
listed on a national stock exchange (such as the New York Stock Exchange, the
Nasdaq National Market, or the American Stock Exchange), or (3) such company
terminates Employee or reduces Employee’s status, duties, authority, or
compensation within one year of the Change in Control.

 

  (c)

Result of Termination.

(i)    Except as otherwise set forth in this Agreement, in the event of the
termination of Employee’s employment pursuant to Sections 4(b)(i) (“Death”),
4(b)(ii) (“Disability”), 4(b)(iv) (“Unilateral Decision by Employee”), or
4(b)(v) (“Certain Acts”) above, Employee shall receive no further compensation
under this Agreement.

(ii)    In the event of the termination of Employee’s employment pursuant to
Section 4(b)(iii) (“Unilateral Decision of Employer”) above, Employee shall
(A) for a period of 18 months after the effective date of the termination,
continue to receive Employee’s base salary as provided in Section 3(a) above;
(B) receive a pro rata portion of Employee’s annual cash bonus for the fiscal
year in which the termination occurs to the extent earned under the then
applicable Executive Annual Cash Incentive Program, such amount to be calculated
based on the amount that would have been paid for such full fiscal year in the
absence of the termination multiplied by the fraction, the numerator of which is
the number of days in such fiscal year prior to the effective date of the
termination and the denominator of which is 360 and such amount to be paid in
accordance with the provisions of such plan; (C) receive the car allowance for a
period of 18 months after the effective date of the termination and, at
Employer’s option, either (x) receive coverage under Employer’s medical plan to
the extent provided for Employee pursuant to Section 3(d) above at the effective
date of the termination, such benefits to be received over the period of 18
months after the effective date of the termination, or (y) receive reimbursement
for the COBRA premium for such coverage through the earlier of such 18-month
period or the COBRA eligibility period; and (D) have vested a pro rata portion
of stock-based awards scheduled to vest in the fiscal year of the termination in
an amount equal to the amount of such stock-based compensation vesting in such
fiscal year multiplied by the fraction, the numerator of which is the number of
days in such fiscal year prior to the effective date of the termination and the
denominator of which is 360.

(iii)    In the event of the termination of Employee’s employment pursuant to
Section 4(b)(vi) (“Change in Control”) above, Employee shall (A) for a period of
18 months after the effective date of the termination, continue to receive
Employee’s then base salary as provided in Section 3(a) above; (B) receive an
amount equal to 150 percent of the average of Employee’s cash bonus paid for
each of the two fiscal years immediately preceding Employee’s termination, such
amount to be paid and received over a period of 18 months after the effective
date of the termination; (C) receive the car allowance for a period of 18 months
after the effective date of the termination; and (D), at Employer’s option,
either (x) receive coverage under Employer’s medical plan to the extent provided
for Employee pursuant to Section 3(d) above at the effective date of the
termination, such benefits to be received over a period of 18 months after the
effective date of the termination, or, (y) receive reimbursement for the COBRA
premium for

 

4



--------------------------------------------------------------------------------

such coverage through the earlier of such 18-month period or the COBRA
eligibility period. In addition, all unvested stock-based compensation held by
Employee in his capacity as Employee on the effective date of the termination
shall vest as of the effective date of such termination.

(iv)    In the event of the termination of Employee’s employment pursuant to
Sections 4(b)(i) (“Death”), 4(b)(ii) (“Disability”), 4(b)(iii) (“Unilateral
Decision of Employer”), or 4(b)(vi) (“Change in Control”) above, Employee shall
receive, for the fiscal year of the notice of termination, any earned bonus, on
a pro-rated basis, based on the performance goals actually achieved for the
fiscal year of the notice of termination, as determined in the sole discretion
of the Board of Directors of Employer or a designated committee of the Board of
Directors, at the time such bonuses are paid to other employees.

All payments by Employer to Employee hereunder are subject to Employee executing
Employer’s standard release of claims. Any payments made by Employer pursuant to
this Section 4(c) shall be paid on a monthly basis beginning on the first
payroll date following Employee’s Separation from Service within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and not in a lump sum and shall be treated as a series of separate payments for
purposes of Section 409A. Employee shall receive no additional compensation
following any termination except as provided herein. In the event of any
termination, Employee shall resign all positions (including positions on the
Board of Directors) with Employer and its subsidiaries. If Employee is a
“specified employee” within the meaning of Section 409A, then payments shall not
commence until six months following Employee’s separation from service to the
extent necessary to avoid the imposition of the additional 20% tax under
Section 409A (and in the case of installment payments, the first payment shall
include all installment payments required by this subsection that otherwise
would have been made during such six-month period). Upon the date such payment
would otherwise commence, Employer shall reimburse Employee for such payments,
to the extent that such payments otherwise would have been paid by Employer had
such payments commenced upon Employee’s termination of employment. Any remaining
payments shall be provided by Employer in accordance with the schedule and
procedures specified herein. This Agreement is intended to satisfy the
requirements of Section 409A with respect to amounts subject thereto, and shall
be interpreted and construed consistent with such intent. Except as provided
otherwise herein, no reimbursement payable to Employee pursuant to any
provisions of this Agreement or pursuant to any plan or arrangement of Employer
shall be paid later than the last day of the calendar year following the
calendar year in which the related expense was incurred, and no such
reimbursement during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, except, in each case, to the extent
that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A.

(d)    Change in Control. The term “Change in Control” of Employer shall mean a
change in control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934 as in effect on the date of this Agreement or, if Item 6(e)
is no longer in effect, any regulations issued by the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 that serve similar
purposes; provided that, without limitation, such a Change in Control shall be
deemed to have occurred if and when (i) any person (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in

 

5



--------------------------------------------------------------------------------

Rule 13d-3 under the Securities Exchange Act of 1934) directly or indirectly of
equity securities of Employer representing 20 percent or more of the combined
voting power of Employer’s then-outstanding equity securities, except that this
provision shall not apply to any person currently owning at least five percent
or more of the combined voting power of Employer’s currently outstanding equity
securities or to an acquisition of up to 20 percent of the then-outstanding
voting securities that has been approved by at least 75 percent of the members
of the Board of Directors who are not affiliates or associates of such person;
(ii) during the period of this Agreement, individuals who, at the beginning of
such period, constituted the Board of Directors of Employer (the “Original
Directors”), cease for any reason to constitute at least a majority thereof
unless the election or nomination for election of each new director was approved
(an “Approved Director”) by the vote of a Board of Directors constituted
entirely of Original Directors and/or Approved Directors; (iii) a tender offer
or exchange offer is made whereby the effect of such offer is to take over and
control Employer, and such offer is consummated for the equity securities of
Employer representing 20 percent or more of the combined voting power of
Employer’s then-outstanding voting securities; (iv) Employer is merged,
consolidated, or enters into a reorganization transaction with another person
and, as the result of such merger, consolidation, or reorganization, less than
75 percent of the outstanding equity securities of the surviving or resulting
person shall then be owned in the aggregate by the former stockholders of
Employer; or (v) Employer transfers substantially all of its assets to another
person or entity that is not a wholly owned subsidiary of Employer. Sales of
Employer’s Common Stock beneficially owned or controlled by Employee shall not
be considered in determining whether a Change in Control has occurred.

 

  5.

Competition and Confidential Information.

(a)    Interests to be Protected. The parties acknowledge that Employee will
perform essential services for Employer, its employees, and its stockholders
during the term of Employee’s employment with Employer. Employee will be exposed
to, have access to, and work with, a considerable amount of Confidential
Information (as defined below). The parties also expressly recognize and
acknowledge that the personnel of Employer have been trained by, and are
valuable to, Employer and that Employer will incur substantial recruiting and
training expenses if Employer must hire new personnel or retrain existing
personnel to fill vacancies. The parties expressly recognize that it could
seriously impair the goodwill and diminish the value of Employer’s business
should Employee compete with Employer in any manner whatsoever. The parties
acknowledge that this covenant has an extended duration; however, they agree
that this covenant is reasonable and it is necessary for the protection of
Employer, its stockholders, and employees. For these and other reasons, and the
fact that there are many other employment opportunities available to Employee if
his employment is terminated, the parties are in full and complete agreement
that the following restrictive covenants are fair and reasonable and are entered
into freely, voluntarily, and knowingly. Furthermore, each party was given the
opportunity to consult with independent legal counsel before entering into this
Agreement.

(b)    Non-Competition. During the term of Employee’s employment with Employer
and for the period of 18 months after the termination of Employee’s employment
with Employer, regardless of the reason therefor, Employee shall not (whether
directly or indirectly, as owner, principal, agent, stockholder, director,
officer, manager, employee, partner, participant, or in any other capacity)
engage or become financially interested in any competitive business conducted
within the Restricted Territory (as defined below). As used herein, the term

 

6



--------------------------------------------------------------------------------

“competitive business” shall mean any business that sells or provides or
attempts to sell or provide products or services the same as or substantially
similar to the products or services sold or provided by Employer during
Employee’s employment hereunder, and the term “Restricted Territory” shall mean
any state or other geographical area in which Employer sells products or
provides services during Employee’s employment hereunder.

(c)    Non-Solicitation of Employees. During the term of Employee’s employment
and for a period of 18 months after the termination of Employee’s employment
with Employer, regardless of the reason therefor, Employee shall not directly or
indirectly, for Employee, or on behalf of, or in conjunction with, any other
person, company, partnership, corporation, or governmental entity, solicit for
employment, seek to hire, or hire any person or persons who is employed by or
was employed by Employer within 12 months of the termination of Employee’s
employment for the purpose of having any such employee engage in services that
are the same as or similar or related to the services that such employee
provided for Employer.

(d)    Confidential Information. Employee shall maintain in strict secrecy all
confidential or trade secret information relating to the business of Employer
(the “Confidential Information”) obtained by Employee in the course of
Employee’s employment, and Employee shall not, unless first authorized in
writing by Employer, disclose to, or use for Employee’s benefit or for the
benefit of, any person, firm, or entity at any time either during or subsequent
to the term of Employee’s employment, any Confidential Information, except as
required in the performance of Employee’s duties on behalf of Employer. For
purposes hereof, Confidential Information shall include without limitation any
materials, trade secrets, knowledge, or information with respect to management,
operational, or investment policies and practices of Employer; any business
methods or forms; any names or addresses of customers or data on customers or
suppliers; and any business policies or other information relating to or dealing
with the management, operational, or investment policies or practices of
Employer.

(e)    Return of Books, Records, Papers, and Equipment. Upon the termination of
Employee’s employment with Employer for any reason, Employee shall deliver
promptly to Employer all written and electronic files, lists, books, records,
manuals, memoranda, drawings, and specifications; all cost, pricing, and other
financial data; all other written or printed materials and computers, cell
phones, PDAs, and other equipment that are the property of Employer (and any
copies of them); and all other materials that may contain Confidential
Information relating to the business of Employer, which Employee may then have
in Employee’s possession or control, whether prepared by Employee or not.

(f)    Disclosure of Information. Employee shall disclose promptly to Employer,
or its nominee, any and all ideas, designs, processes, and improvements of any
kind relating to the business of Employer, whether patentable or not, conceived
or made by Employee, either alone or jointly with others, during working hours
or otherwise, during the entire period of Employee’s employment with Employer or
within six months thereafter.

(g)    Assignment. Employee hereby assigns to Employer or its nominee, the
entire right, title, and interest in and to all inventions, discoveries, and
improvements, whether patentable or not, that Employee may conceive or make
during Employee’s employment with Employer, or within six months thereafter, and
which relate to the business of Employer.

 

7



--------------------------------------------------------------------------------

(h)    Equitable Relief. In the event a violation of any of the restrictions
contained in this Section is established, Employer shall be entitled to
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits, and other benefits arising from such
violation, which right shall be cumulative and in addition to any other rights
or remedies to which Employer may be entitled. In the event of a violation of
any provision of subsection (b), (c), (f), or (g) of this Section, the period
for which those provisions would remain in effect shall be extended for a period
of time equal to that period beginning when such violation commenced and ending
when the activities constituting such violation shall have been finally
terminated in good faith.

(i)    Restrictions Separable. If the scope of any provision of this Agreement
(whether in this Section 5 or otherwise) is found by a Court to be too broad to
permit enforcement to its full extent, then such provision shall be enforced to
the maximum extent permitted by law. The parties agree that the scope of any
provision of this Agreement may be modified by a judge in any proceeding to
enforce this Agreement, so that such provision can be enforced to the maximum
extent permitted by law. Each and every restriction set forth in this Section 5
is independent and severable from the others, and no such restriction shall be
rendered unenforceable by virtue of the fact that, for any reason, any other or
others of them may be unenforceable in whole or in part.

 

  6.

Miscellaneous.

(a)    Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made, and received (i) if personally delivered,
on the date of delivery, (ii) if by facsimile or e-mail transmission, upon
receipt, (iii) if mailed, three days after deposit in the United States mail,
registered or certified, return receipt requested, postage prepaid, and
addressed as provided below, or (iv) if by a courier delivery service providing
overnight or “next-day” delivery, on the next business day after deposit with
such service addressed as follows:

 

  (1)

If to Employer:

2100 Roosevelt Avenue

Springfield, Massachusetts 01104

Attention: Chairman of the Board

with a copy given in the manner

prescribed above, to:

Greenberg Traurig, LLP

2375 East Camelback Road - Suite 700

Phoenix, Arizona 85016

Attention: Robert S. Kant, Esq.

Phone: (602) 445-8302

Facsimile: (602) 445-8100

E-Mail: KantR@gtlaw.com

 

  (2)

If to Employee:

 

8



--------------------------------------------------------------------------------

                                                 

                                                 

Phone:                                     

Facsimile:                               

E-Mail:                                   

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 6 for the giving of notice.

(b)    Indulgences; Waivers. Neither any failure nor any delay on the part of
either party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence. No waiver shall be binding unless executed
in writing by the party making the waiver.

(c)    Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the laws of the state of Massachusetts,
notwithstanding any Massachusetts or other conflict-of-interest provisions to
the contrary.

(d)    Binding Nature of Agreement; Authority. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, and assigns, except that no party may
assign or transfer such party’s rights or obligations under this Agreement
without the prior written consent of the other party. All decisions by Employer
hereunder shall be made by the Board of Directors of Employer or a committee
designated by the Board of Directors.

(e)    Execution in Counterpart. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

(f)    Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(g)    Entire Agreement. Except as herein contained, this Agreement contains the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements, and conditions, express or implied, oral or
written. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing.

 

9



--------------------------------------------------------------------------------

(h)    Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

(i)    Gender. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter, as the
context requires.

(j)    Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.

 

  7.

Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the parties hereto; provided that because the obligations of
Employee hereunder involve the performance of personal services, such
obligations shall not be delegated by Employee. For purposes of this Agreement
successors and assigns shall include, but not be limited to, any individual,
corporation, trust, partnership, or other entity that acquires a majority of the
stock or assets of Employer by sale, merger, consolidation, liquidation, or
other form of transfer. Employer will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of Employer to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Employer would be required to perform it if no such succession had taken
place. Without limiting the foregoing, unless the context otherwise requires,
the term “Employer” includes all subsidiaries of Employer.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

AMERICAN OUTDOOR BRANDS CORPORATION By:  

/s/ John Furman

  Chairman — Compensation Committee

/s/ Mark P. Smith

Mark P. Smith

[Signature Page to Employment Agreement – Mark P. Smith]